Citation Nr: 1146518	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for right knee traumatic arthritis. 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for an increased rating for PTSD and a right knee disability.

The Board notes that the Veteran did not expressly claim a TDIU, and such claim was not adjudicated by the RO.  However, the Veteran has asserted that he is unemployable due to his PTSD, and there is an indication that he has been unemployed during the appeal.  See, e.g., notice of disagreement, PTSD VA examination report, June 2007 VA treatment record.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, a claim for a TDIU has been raised by the record and falls under the Board's jurisdiction as part of the increased rating claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, as the Veteran has not been notified of the evidence and information necessary to establish entitlement to a TDIU, he should be provided such notice upon remand.  A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

Additionally, the last VA examination concerning each of the claimed disabilities, as well as the last VA treatment records in the claims file, are dated in August 2007, over four years ago.  The Veteran and his representative have also asserted that each condition has increased in severity since that time.  See, e.g., notice of disagreement, substantive appeal, appellant's brief.  Accordingly, the evidence of record is too old to adequately evaluate the disabilities.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Upon remand, any outstanding VA treatment records should be obtained and associated with the claims file, as well as any non-VA records that may be identified upon remand.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his PTSD and right knee disability, to include any effects on employability.  Concerning the inferred TDIU claim, examiner should question the Veteran as to when he was last employed and offer an opinion as to whether the Veteran is unemployable for VA purposes due solely to service-connected disabilities, to include PTSD.  Thereafter, the increased rating claims and inferred claim for a TDIU should be readjudicated based on all evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice with respect to his inferred claim for a TDIU.  Allow an appropriate time for response.

2.  Obtain copies of any outstanding VA mental health and medical records from August 2007 forward, including the results of any pertinent diagnostic studies.  If the Veteran identifies any non-VA treatment upon remand, reasonable efforts should also be made to obtain such records, upon receipt of a completed authorization (VA Form 21-4142) from the Veteran.  All records received must be associated with the claims file.  If any identified records cannot be obtained, the Veteran should be notified and allowed an opportunity to provide them.

3.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his right knee disability and PTSD, to include any effects on employability.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  

The examiner(s) is requested to measure and record the current severity of the right knee disability and PTSD, to include any effects on employability.  Concerning a TDIU, the examiner should determine when the Veteran was last employed.  Additionally, the examiner should offer an opinion as to whether the Veteran's PTSD, alone or together with other service-connected disabilities, has rendered him unable to secure or follow a substantially gainful occupation at any period during this appeal.  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not any effects of nonservice-connected disabilities or age.  A complete rationale should be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should so state, and should explain why a non-speculative opinion cannot be provided.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the increased rating claims and the inferred TDIU claim based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


